Defendant was charged by an information filed in the superior court of the city and county of San Francisco with the crime of violating the provisions of section 21 of the juvenile court law. She was tried, convicted and sentenced to imprisonment in the county jail of said city and county. Defendant has appealed from the judgment and the order denying her motion for a new trial.
The evidence is sufficient to establish the crime charged. It shows that the defendant knowingly permitted the prosecuting witness to commit acts of prostitution in the defendant's house and encouraged the commission of the same.
It is no defense that the prosecuting witness may have been leading an idle, dissolute, and immoral life prior to and at the time she went to the house of defendant. The statute under which the defendant was convicted in part provides that "any person who shall, by any act or omission, or by threats, or commands, or persuasion, induce or endeavor to induce any such person, under the age of twenty-one years, to do or to perform any act or to follow any course of conduct, or to so live as would cause or manifestly tend to cause any such person to become or to remain a person coming within the provisions of any of subdivisions 1 to 13 inclusive of section 1 of this act, shall be guilty of a misdemeanor. . . ." (Stats. 1915, p. 1246.)
Thus it is apparent that the juvenile court law not only denounces and condemns acts which tend to make a minor a prostitute, but also those which tend to cause one, already a *Page 801 
prostitute, to remain a prostitute. In short, the clear purpose and intent of the statute is to reclaim the fallen as well as protect the virtuous.
Complaint is made of the alleged misconduct of the trial court, but the record does not show that the remarks of the court in response to an objection which it is claimed constituted misconduct were objected to or assigned as misconduct. Moreover, the record shows that the objection which provoked the remarks of the court was immediately withdrawn. This, we take it, was an acquiescence in the pertinency and propriety of the court's remarks, which were addressed solely to counsel for the defendant.
Defendant's counsel, during the cross-examination of the prosecuting witness, read into the record a certain portion of her testimony given before the judge of the juvenile court. On her redirect examination the prosecuting attorney read into the record a portion of the same testimony given by the witness in the juvenile court which counsel for the defendant omitted to read. This he had a right to do, for "where parts of a conversation or act or writing are proved, other connected parts should be received." (Jones on Evidence, 2d ed., p. 192.) Moreover, even if this had been erroneous, defendant failed to make either a timely objection or a motion to strike out.
The court did not err in admitting evidence concerning the reputation of the defendant's house. The character of a house of prostitution may be established by evidence of its general reputation. (People v. De Martini, 25 Cal.App. 9, [142 P. 898].)
Judgment and order affirmed.
Beasly, J., pro tem., and Kerrigan, J., concurred. *Page 802